Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
For the purposes of the determination of this appeal, but only for such purposes.
It is hereby stipulated and agreed, subject to the approval of the court, that the issues in this appeal for reappraisement are the same in all material respects as the issues decided in United States v. Wm. S. Pitcairn Corp., 33 C. C. P. A. (Customs) 183, C. A. D. 334 and that the record in said ease may be incorporated herein.
It is further stipulated and agreed that the appraised value of the merchandise involved in this case less the additions made by the importer on entry because of advances by the appraiser in similar cases, is equal to the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise is freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade for exportation to the United States, and that the foreign value of such or similar merchandise is no higher.
It is further stipulated and agreed that this case be submitted on the foregoing stipulation.
On the agreed facts I find tbe export value, as tbat value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe merchandise bere involved, and tbat sucb values are tbe appraised values, less tbe additions made by tbe importer on entry because of advances by the appraiser in similar cases.
Judgment will be rendered accordingly.